        Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ANTHONY L. CAVALLERO,
                                                Case No. 1:20-cv-00108-BLW
                      Plaintiff,
                                                SUCCESSIVE REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 STATE OF IDAHO,

                      Defendant.




       In the Initial Review Order, the Court notified Plaintiff Anthony L. Cavallero that

it appeared his claims were barred by the statute of limitations. (Dkt. 7.) He was provided

with the standard of law to show timeliness, equitable tolling, or equitable estoppel. He

has filed a proposed Amended Complaint, which the Court now reviews. (Dkt. 8-1.)

                              REVIEW OF COMPLAINT

          1. Factual Allegations

          Plaintiff alleges that, on June 9, 2014, he was arrested for assault on an officer

   and taken to court by Ada County Sheriff’s Office deputies. During his transport from

   the prison to the courthouse, the deputies broke his wrist during handcuffing. Plaintiff



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 2 of 9




   suffers from continuing pain and injury resulting from the incident. He seeks damages

   of $10 million from the state of Idaho. (Dkt. 3, p. 2.) He seeks compensatory damages

   from the state of Idaho.

              Discussion of Claims against the State of Idaho

       The Court previously informed Plaintiff that he could not bring a suit for damages

against the state of Idaho in federal court because of Eleventh Amendment sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890). Plaintiff was informed that the

proper defendants are those individuals who caused him harm. He asserts that he does not

know the names of the deputies, and that the Clerk of Court can subpoena the offending

deputies if the Court so desires, but he will continue in his quest to sue the state, because

it is his custodian. Because Plaintiff did not cure this pleading error, his case is subject to

dismissal.

              Discussion of Statute of Limitations Issue

                A. Standards of Law

       The statute of limitations period for filing a civil rights lawsuit under 42 U.S.C. §

1983 is determined by the statute of limitations period for personal injuries in the state

where the claim arose. Wilson v. Garcia, 471 U.S. 261 (1985) (later overruled only as to

claims brought under the Securities Exchange Act of 1934, not applicable here). Idaho

Code § 5-219 provides for a two-year statute of limitations for personal injury. Federal

civil rights actions arising in Idaho are governed by this two-year statute of limitations.



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 3 of 9




       Although the Court relies upon the state statute of limitations to determine the

time for filing a claim, the Court uses federal law to determine when a claim accrues.

Elliott v. City of Union City, 25 F.3d 800, 801-02 (9th Cir. 1994). The Ninth Circuit has

determined that a claim accrues when the plaintiff knows, or should know, of the injury

that is the basis of the cause of action. See Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir.

1996). Under this “discovery rule,” the statute begins to run once a plaintiff knows of his

injury and its cause. Gibson v. United States, 781 F.2d 1334, 1344 (9th Cir. 1986). A

claim accrues upon awareness of an actual injury, “and not when the plaintiff suspects a

legal wrong.” Lukovsky v. City and County of San Francisco, 535 F.3d 1044, 1049 (9th

Cir. 2008).

       In general, the statute of limitations for a § 1983 claim that is dependent upon a

prior state court action to invalidate a conviction does not begin to run until the

conviction is reversed, expunged, or declared invalid, because a § 1983 cause of action

does not arise until the declaration of invalidity has been achieved. See Heck v.

Humphrey, 512 U.S. 477, 489 (1994). Case law is mixed as to whether a plaintiff who

had completed his sentence can pursue a civil rights claim that otherwise would have

been barred by Heck v Humphrey. See Cohen v. Longshore, 621 F.3d at 1315-16 (10th

Cir. 2010) (citing cases from the First, Third, Fifth, and Eighth Circuits holding that the

Heck favorable-termination requirement prevents § 1983 claims for damages even when

brought by petitioners whose release from custody has made habeas relief unavailable,”


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
            Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 4 of 9




as well as cases that “have reached the opposite conclusion” from the Second, Fourth,

Sixth, Seventh, Ninth (Nonnette v. Small, infra), and Eleventh Circuits). The United

States Court of Appeals for the Tenth Circuit agreed with the Ninth , holding that “a

petitioner who has no available remedy in habeas, through no lack of diligence on his

part, is not barred by Heck from pursuing a § 1983 claim.” Cohen, 621 F.3d at 1317.

        As for diligence, a released convicted felon who can continue to pursue an

ongoing challenge to a conviction in a habeas corpus action, see Spencer v. Kemna, 523

U.S. 1 (1998), must do so. In such case, the plaintiff’s federal statute of limitations does

not begin until the conviction has been invalidated.1 On the other hand, if, after release, a

plaintiff desires to bring a civil rights claim that challenges a past sentence attached to a

conviction that has not been invalidated, he may do so. See Nonnette v. Small, 316 F.3d

872, 876-77 (9th Cir. 2002). However, the statute of limitations for causes of action

arising from a conviction that has not been invalidated will not be tolled or extended, as




        1
           Examples of “invalidating a conviction” include the following. In Stoll v. County of Kern, No.
1105CV-01059, 2007 WL 2815032 (E.D. Cal. Sept. 25, 2007), the federal district court determined that
lack of a timely arraignment, which could be cause to overturn the plaintiff’s conviction, implicated the
Heck v. Humphrey rule—but the Heck rule was satisfied by the prior granting of a habeas corpus petition;
therefore, the statute of limitations ran from that date, rather than the date the plaintiff knew the state
failed to arraign him 21 years earlier. Id. at *3.

         In Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020), the United States Court of Appeals for the
Seventh Circuit held that the plaintiff’s statute of limitations began to run not on the earlier date of his
release from prison, but from the governor’s later issuance of a pardon exonerating him of the criminal
conviction. Id. at 420 (emphasis in original). See also Stoll v. County of Kern, No. 1105CV-01059, 2007
WL 2815032 (E.D. Cal. Sept. 25, 2007).



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 5 of 9




when a plaintiff takes the time to invalidate his conviction by pursuing a collateral review

action, see Heck v. Humphrey, 512 U.S. at 489, before pursuing a civil rights lawsuit.

       The law governing the statute of limitations calculation for claims of lack of due

process in pretrial criminal proceedings, such as arraignments, is slightly different—

depending on whether the plaintiff’s claim calls into question the validity of a criminal

conviction. That is, “[r]eflective of the fact that false imprisonment consists of detention

without legal process, a false imprisonment ends once the victim becomes held pursuant

to such process—when, for example, he is bound over by a magistrate or arraigned on

charges.” Wallace v. Kato, 549 U.S. 384, 389 (2007). However, when a plaintiff asserts

in a civil rights action that a defendant’s actions in an arraignment resulted in an unlawful

conviction, “a § 1983 suit is not the proper vehicle through which to mount what is

essentially a collateral challenge to the validity of his federal criminal conviction,”

because of the Heck v. Humphrey bar. Valencia v. Weis, No. 318CV01261WQHNLS,

2018 WL 4489321, at *3 (S.D. Cal. Sept. 19, 2018), aff'd, 776 F. App'x 510 (9th Cir.

2019. Accord, Forthoffer v. Fore, No. 3:17-CV-00235-TMB, 2019 WL 4867390, at *3

(D. Alaska Jan. 3, 2019) (Plaintiff’s claims against Fore asserting that Fore lied in an

affidavit used to support her arrest, arraignment, and ultimately the charges that “became

case 3PA-13-00509CR,” and that Fore similarly lied in later grand jury testimony were

barred by Heck.).




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 6 of 9




       Under limited circumstances, untimely claims sometimes can be salvaged. State

law governs equitable excuses related to the statute of limitations. The Idaho Supreme

Court has determined that “[s]tatutes of limitation in Idaho are not tolled by judicial

construction but rather by the expressed language of the statute.” Wilhelm v. Frampton,

158 P.3d 310, 312 (Idaho 2007). Idaho statutorily tolls the limitations period for a

person’s minority status or insanity. I.C. § 5-230.

       The theory of equitable estoppel is also available. While it “does not ‘extend’ a

statute of limitation,” it works in a similar manner to prevent a party who has falsely

represented or concealed a material fact with actual or constructive knowledge of the

truth “from pleading and utilizing the statute of limitations as a bar, although the time

limit of the statue may have already run.” J.R. Simplot Co., v. Chemetics International,

Inc., 887 P.2d 1039, 1041 (Idaho 1994).

       If claims are untimely filed and the untimeliness cannot be excused, they are

subject to dismissal for fail to state a claim upon which relief can be granted, and are also

subject to a strike under 28 U.S.C. § 1915(g). See Belanus v. Clark, 796 F.3d 1021, 1030

(9th Cir. 2015). However, a complaint should not be dismissed without leave to amend

unless it is clear that the complaint’s deficiencies cannot be cured. See Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000).




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 7 of 9




       Discussion

       Because Plaintiff’s injuries occurred in 2014, and he did not file his action until

2020, the Court concludes that this action was filed beyond the two-year statute of

limitations. Plaintiff has not alleged that the handcuffing incident was related to the

circumstances of the crime; therefore, Heck v. Humphrey would not apply to toll or

extend the statute of limitations. Rather, Plaintiff knew of his injury and the cause of his

injury in 2014; hence, his lawsuit should have been filed no later than 2016.

       Plaintiff has filed a “Motion to Waive of Statute of Limitations. (Dkt. 8.) In his

motion, he asserts that he has a mental disability and just recently learned he could sue as

a prisoner. He has provided no supporting documentation to show that he is mentally

disabled such that he could not previously has filed a lawsuit. In fact, his statement tends

to show that it was not his mental disability, but his lack of diligence in trying to

determine whether he could file a lawsuit shortly after the incident occurred that is the

reason for his late filing.

       In any event, the only two equitable grounds for tolling in Idaho are a person’s

minority or insanity. While Petitioner asserts that he is mentally disabled, he has not

provided any facts showing that he was insane during the time when the statute of

limitations was running. The Idaho Supreme Court has warned: “the courts in this state

are constrained from engrafting a discovery procedure on [Idaho statutes of limitation] by

the maxim that, ‘statutes of limitations in Idaho are not tolled by judicial construction but



SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 8 of 9




rather by the expressed language of the statute.’” McCuskey v. Canyon County Com’rs,

912 P.2d 100, 105 (Idaho 1996) (internal citation omitted)). This Court must apply Idaho

law to the tolling issue.

       The Court concludes that Plaintiff’s Complaint is untimely, and that he has not

provided adequate grounds to show that the untimeliness should be excused. Petitioner

has provided insufficient evidence to show that he has a “mental disability” that

prevented him from filing his lawsuit in time. Neither has he shown that he exercised

diligence in determining whether he could file a lawsuit while imprisoned,

notwithstanding the fact that every prison has a “legal resource center” and a set of forms

with civil rights complaints and instructions provided to the prisons by the federal court

pro se program. Accordingly, this entire action will be dismissed with prejudice.

                                         ORDER

       IT IS ORDERED:

   1. Plaintiff’s Motion to Waive the Statute of Limitations (Dkt. 9) is DENIED.

   2. Plaintiff’s Motion to Amend/Correct Complaint (Dkt. 8) is DENIED.

   3. This entire case is DISMISSED with prejudice.

   4. Plaintiff is issued a strike under 28 U.S.C. § 1915(g) for fail to state a claim upon

       which relief can be granted. See Belanus v. Clark, 796 F.3d 1021, 1030 (9th Cir.

       2015).




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
      Case 1:20-cv-00108-BLW Document 11 Filed 10/09/20 Page 9 of 9




                                       DATED: October 9, 2020


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 9
